DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Invention I (claims 1-9) in the reply filed on 12 October 2022 is acknowledged. Claim(s) 1-20 is/are pending, with claim(s) 10-20 withdrawn from consideration for being drawn to a non-elected invention and/or species. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, "the electronic circuit defining a second aperture therethrough in communication with the first aperture" (claim 7) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities: abbreviations and/or acronyms (e.g., MEMS) should be defined at least at their first appearance in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitation "a recessed aperture" is indefinite, as it is unclear relative to what the aperture is recessed. 
Regarding claim 7 and claims dependent thereon, the limitation "a sealing member adjacent the flexible diaphragm" is indefinite, as it is unclear what the member seals. It is unclear if said sealing member cooperates in some manner with the flexible membrane to "seal" the recessed aperture as recited in claim 1, the member "seals" another component entirely, etc. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP 2173.06.
Additionally, the limitation "the electronic circuit defining a second aperture therethrough in communication with the first aperture" is indefinite. Applicant discloses, "In order to allow the fluid to be in fluid communication with the diaphragm 122 and the pressure sensor 124, the electronic circuit 136 defines a first aperture 138 in communication with a second aperture 140 of a sealing member 142 disposed between the electronic circuit 136 and the diaphragm 122" (e.g., ¶ [0091]). Applicant discloses these first and second apertures are "in communication" by being substantially aligned in a vertical stack providing a fluid path from diaphragm 122 to sensor 124. Applicant does not similarly disclose a second aperture in the electronic circuit in communication with the first aperture in the electronic circuit. Accordingly, it is unclear in what manner a first and second aperture in the electronic circuit are in communication. The examiner notes amending claim 7 to recite the sealing member defines a second aperture therethrough in communication with the first aperture of the electronic circuit would overcome this rejection as well as overcome and/or obviate the above-noted objections to the drawings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0066046 A1 (Young).
Regarding claim 1, Young teaches an implantable extravascular pressure sensing system (e.g., Fig. 2), comprising: 
a cuff (cuff structure 12) including a first brace portion (bottom cuff portion 16), a second brace portion (top cuff portion 14), and a plurality of biasing members movably coupling the first brace portion and the second brace portion to each other (spacer 19 and/or ¶ [0027] means (e.g., tabs, latches, clips or the like) for maintaining a relative superimposed overlying relationship of the top cuff portion 14 and the bottom cuff portion 16), the first brace portion defining a fluid chamber (cavity defined at least in part by the bottom surface and sidewalls of bottom cuff portion 16), the fluid chamber defining a recessed aperture (where said cavity is recessed relative to top surface of the bottom cuff portion 16, as illustrated in Fig. 2);
a flexible diaphragm coupled to the fluid chamber and sealing the recessed aperture (flexible sensing membrane 24);
a fluid disposed in the fluid chamber for exhibiting a hydraulic pressure in communication with the flexible diaphragm (insulating fluid 29; ¶ [0030]); and
a pressure sensor coupled to the first brace portion, the pressure sensor being configured to measure a change in the hydraulic pressure when a force is imparted on the flexible diaphragm (MEMS sensor; ¶¶ [0029]-[0030]; etc.).
Regarding claim 2, Young teaches the flexible diaphragm includes a body having a surface defining an exterior wall of the first brace portion (e.g., Fig. 2, central portion of flexible membrane 24 not extending across the top edge of the bottom cuff portion 16), and skirt surrounding the body (e.g., Fig. 2, peripheral portion of flexible membrane 24 positioned on the top edge of the bottom cuff portion 16).
Regarding claim 4, Young teaches the fluid disposed within the fluid chamber is a silicone fluid (¶ [0029] silicone oil or silicone gel). 
Regarding claim 5, Young teaches the pressure sensor is a MEMS sensor (¶ [0029]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of US 2003/0097073 A1 (Bullister); or alternatively, over Young in view of Bullister and US 7,389,134 B1 (Karicherla).
Regarding claim 3, Young teaches the limitations of claim 1, as discussed above, but does not teach the flexible diaphragm includes a planar surface adapted to communicate with a flattened portion of a blood vessel wall. 
Bullister teaches/suggests a pressure sensing system comprising a cuff (10) including a first brace portion (pad 16); and a flexible diaphragm (diaphragm 26) including a planar surface adapted to communicate with a flattened portion of a blood vessel wall (¶¶ [0025]-[0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Young with the flexible diaphragm including a planar surface adapted to communicate with a flattened portion of a blood vessel wall as taught and/or suggested by Bullister in order to readily transmit blood pressure to the flexible diaphragm (Bullister, ¶¶ [0025]-[0028]), obtain accurate pressure measurements (Bullister, ¶ [0035]); etc.
Young as modified does not teach the flexible membrane is a polyurethane material. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Young with the flexible diaphragm comprising a polyurethane material because Applicant has not disclosed that the claimed configuration provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the flexible diaphragm material taught/suggested by Young/Young as modified (e.g., silicone or other flexible material) because said material is suitable for transmitting pressure to the pressure sensor. 
Alternatively/Additionally, Karicherla teaches and/or suggests a pressure-sensing system comprising a flexible diaphragm (flexible diaphragm 620) coupled to/sealing a fluid chamber (chamber 622); a fluid disposed within the fluid chamber for exhibiting a hydraulic pressure in communication with the flexible diaphragm (col. 15, lines 57-65, fluid medium); and a pressure sensor configured to measure a change in the hydraulic pressure when a force is imparted on the flexible diaphragm (pressure sensor 618). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Young with the flexible diaphragm comprising a polyurethane material as taught/suggested by Karicherla as a simple substitution of one suitable flexible membrane material for another to yield no more than predictable results (Karicherla, col. 16, lines 16-23). See MPEP 2143(I)(B).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young; or alternatively, over Young in view of US 2009/0270740 A1 (Keilman).
Regarding claim 6, Young teaches the limitations of claim 7, as discussed above, and further discloses an electronic circuit (IC chip 30). Young does not teach the electronic circuit is disposed between the flexible diaphragm and the fluid chamber, wherein the electronic circuit defines a first aperture therethrough. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Young the electronic circuit being disposed between the flexible diaphragm and the fluid chamber, wherein the electronic circuit defines a first aperture therethrough because Applicant has not disclosed that the claimed configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Specifically, Applicant does not disclose disposing the electronic circuit between the diaphragm and chamber provides an advantage, solves a problem, etc. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with order of components disclosed by Young because either arrangement allows fluid communication between the diaphragm and the pressure sensor. 
Alternatively/Additionally, Keilman teaches/suggests a system comprising a first portion (pressure sensing assembly 102) defining a fluid chamber (chamber 124), the fluid chamber defining a recessed aperture (housing aperture 121); a flexible diaphragm coupled to the fluid chamber and sealing the recessed aperture (external diaphragm 120); a fluid disposed within the fluid chamber for exhibiting a hydraulic pressure in communication with the flexible diaphragm (intermediary fluid 125); and an electronic circuit (MEMS pressure sensor die 116) disposed between the flexible diaphragm and the fluid chamber, the electronic circuit defining a first aperture allowing fluid communication between the diaphragm and a pressure sensor (Fig. 4, where chamber 124 surrounds die on either side, indicating/suggesting an aperture is provided at least around die 116), said electronic circuit including the pressure sensor coupled to the first portion (¶ [0035] MEMS pressure sensor die 116 can be designed to determine fluid pressure levels either through capacitive or piezoresistive means), the pressure sensor being configured to measure a change in the hydraulic pressure when a force is imparted on the flexible diaphragm (¶ [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Young with an electronic circuit (e.g., having the pressure sensor) disposed between the flexible diaphragm and the fluid chamber, the electronic circuit defining a first aperture allowing fluid communication between the diaphragm and the pressure sensor as taught and/or suggested by Keilman as a simple substitution of one suitable configuration of components for allowing fluid communication between the diaphragm and the pressure sensor for another to yield no more than predictable results. See MPEP 2143(I)(B). Young as modified does not expressly disclose the first aperture is provided through the electronic circuit. Rather, Young appears to illustrate aperture/pathway is provided around the electronic circuit (e.g., Fig. 4). However, as Applicant has not disclosed that the providing an aperture through the circuit rather than around the circuit provides an advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Young with the electronic circuit defining a first aperture there-through. As no evidence has been provided to the contrary, one of ordinary skill in the art would have expected Applicant's invention to perform equally well with the aperture surrounding the electronic circuit because either arrangement allows fluid communication between the diaphragm and the pressure sensor.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of US 6,221,024 B1 (Miesel).
Regarding claim 8, Young teaches the limitations of claim 1, as discussed above, and further teaches and/or suggests the first brace portion includes a sidewall (throughout document, sidewalls), but does not teach the sidewall defines a plurality of ports in fluid communication with the fluid chamber.
Miesel teaches/suggests a pressure sensing system comprising a first portion (module 16) defining a fluid chamber/recessed aperture (cavity 36); a flexible diaphragm coupled to and sealing the fluid chamber/recessed aperture (diaphragm 40); a fluid disposed within the fluid chamber for exhibiting a hydraulic pressure in communication with the flexible diaphragm (col. 16, lines 14-18, incompressible fluid); and a pressure sensor configured to measure a change in the hydraulic pressure when a force is imparted on the flexible diaphragm (pressure transducer 70), wherein the first portion includes a sidewall (end wall 96) defining at least one port in fluid communication with the fluid chamber (fill port 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Young with the sidewall defining at least one port in fluid communication with the fluid chamber as taught and/or suggested by Miesel in order to facilitate filling the fluid chamber with the fluid while displacing air bubbles during manufacture of the system (Miesel, col. 6, line 65 - col. 7, line 8).
Young as modified does not expressly teach a plurality of ports are provided in the sidewall. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Young with a plurality of ports (e.g., separate fill and vent ports) because Applicant has not disclosed that the claimed configuration provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the fill port disclosed by Miesel because said port enables both filling and venting of the fluid chamber (Miesel, col. 6, line 65 - col. 7, line 8).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Bullister.
Regarding claim 9, Young teaches the limitations of claim 1, as discussed above, but does not teaches the first brace portion defines a blood vessel securing region at least partially surrounding the flexible diaphragm. 
Bullister teaches/suggests a pressure sensing system comprising a cuff (10) including a first brace portion (pad 16); and a flexible diaphragm (diaphragm 26), wherein the first brace portion defines a blood vessel securing region at least partially surrounding the flexible diaphragm (Figs. 1-4, 7, etc., where the diaphragm 26 is preferably disposed centrally in the bottom seat 18 of the pad flush with the surface thereof for correspondingly engaging the vessel 14 in flat contact therewith). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Young with the first brace portion defining a blood vessel securing region at least partially surrounding the flexible diaphragm as taught and/or suggested by Bullister in order to enable flattening/distorting a blood vessel from its nominal arcuate shape to a flat shape abutting a flat diaphragm (Bullister, ¶ [0035]) for readily transmitting blood pressure to the flexible diaphragm (Bullister, ¶¶ [0025]-[0028]), obtaining accurate pressure measurements (Bullister, ¶ [0035]); etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791